Exhibit 10.1
NISOURCE INC.
1994 LONG-TERM INCENTIVE PLAN
CONTINGENT STOCK AGREEMENT
     This Agreement is made as of the 23rd day of March 2010, between NiSource
Inc. (the “Company”) and                  (the “Grantee”). In consideration of
the agreements set forth below, the Company and the Grantee agree as follows:
     1.   Grant. A contingent stock award (“Award”) of                     
shares (“Contingent Shares”) of the Company’s common stock, par value of $.01
each (“Common Stock”), will be granted by the Company to the Grantee, subject to
the following contingencies, terms and conditions. This Award is also subject to
the provisions of the NiSource Inc. 1994 Long-Term Incentive Plan as amended and
restated effective January 1, 2005 and as amended effective January 22, 2009
(the “Plan”), the terms of which are incorporated by reference herein, except
for the dividend reinvestment provision contained in Section 14 of the Plan. The
number of Contingent Shares to be granted pursuant to this Agreement shall be
maintained as a bookkeeping entry on the books of the Company until the Common
Stock underlying the Contingent Shares is delivered. No funds shall be set aside
or earmarked for any Contingent Share. The right of the Grantee or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
books of the Company or any other specific assets of the Company.
     2.   Transfer Restrictions. Neither the rights with respect to the Award
nor the Contingent Shares shall be sold, assigned, pledged or otherwise
transferred, voluntarily or involuntarily, by the Grantee prior to the lapse of
the “Performance Restrictions” and the “Employment Restriction” (as set forth in
Section 3 of this Agreement), and until permitted pursuant to the terms of the
Plan.
     3.   Lapse of Restrictions.
          (a) Upon Grantee’s continued employment through January 31, 2013 (the
“Employment Restriction”) and the lapse of the Performance Restrictions, the
Grantee shall receive a total of ___ shares of Common Stock. The Performance
Restrictions shall lapse on the date the Officer Nomination and Compensation
Committee of the Board of Directors of the Company certifies the following:
(i) The Performance Restrictions of one-half of the Award shall lapse based on
achievement of cumulative “net operating earnings” per share of Common Stock for
the three year period beginning January 1, 2010, and ending December 31, 2012
(the “Performance Period”) in accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



          Cumulative Net   Percentage Operating Earnings   of Award Per Share  
Granted          
< $3.52
  0%  
$3.52
  50%  
$3.55
  60%  
$3.58
  70%  
$3.61
  80%  
$3.64
  90%  
$3.67
  100%  
$3.70
  110%  
$3.73
  120%  
$3.76
  130%  
$3.79
  140%  
³ $3.82
  150%  

(ii) The Performance Restrictions of one-quarter of the Award shall lapse based
on cumulative “funds from operations” for the Performance Period in accordance
with the following schedule:

          Cumulative   Percentage Funds from   Of Award Operations   Granted    
     
<$2,528 million
    0%  
$2,528 million
    50%  
$2,588 million
    60%  
$2,648 million
    70%  
$2,708 million
    80%  
$2,768 million
    90%  
$2,828 million
    100%  
$2,888 million
    110%  
$2,948 million
    120%  
$3,008 million
    130%  
$3,068 million
    140%  
³$3,128 million
    150%  

(iii) The Performance Restrictions of one-quarter of the Award shall lapse based
on the Company’s total debt as of December 31, 2012 in accordance with the
following schedule:

- 2 -



--------------------------------------------------------------------------------



 



          Percentage     Of Award Total Debt   Granted      
>$7.191 billion
  0%
$7.191 billion
  50%
$7.161 billion
  60%
$7.131 billion
  70%
$7.101 billion
  80%
$7.071 billion
  90%
$7.041 billion
  100%
$7.011 billion
  110%
$6.981 billion
  120%
$6.951 billion
  130%
$6.921 billion
  140%
£ $6.891 billion
  150%

     An Award of all shares of Common Stock granted in accordance with this
Section 3 will be delivered to the Grantee no later than March 15, 2013.
          (b) As soon as practicable after the end of the Performance Period,
the Committee will certify in writing whether the Performance Restrictions have
been met for the Performance Period and determine the number of shares of Common
Stock, if any, that will be payable to Grantees that are employed with the
Company through the lapsing of the Employment Restriction in accordance with
Section 3(a) of this Agreement; provided, however, that if the Committee
certifies that the Performance Restrictions have been met, the Committee may, in
its sole discretion, adjust the number of shares of Common Stock payable to the
Grantee with respect to the Award to reflect the effect of extraordinary events
upon the Performance Restrictions. The date of the Committee’s certification
under this Section 3(b) shall hereinafter be referred to as the “Certification
Date.” The Company will notify the Grantee (or the executors or administrators
of the Grantee’s estate, if appropriate) of the Committee’s certification
following the Certification Date (such notice being the “Determination Notice”).
The Determination Notice shall specify (i) the Company’s cumulate net operating
earnings per share, cumulative funds from operations and total debt for the
Performance Period and (ii) the number of shares of Common Stock payable in
accordance with the Committee’s certification.
          (c) Except as otherwise provided herein, if the Grantee’s employment
terminates for any reason before January 31, 2013, the Award shall automatically
terminate and the Grantee shall not be entitled to receive any shares of Common
Stock under this Agreement. If, however, before the lapse of the Performance
Restrictions, the Grantee terminates employment with the Company and its
Affiliates (1) due to retirement, with having attained age 55 and completed
10 years of Service, (2) due to disability (as defined in Internal Revenue Code
Section 409A and the regulations promulgated thereunder (“Code Section 409A”),
or (3) due to death with less than or equal to 12 months remaining in the
Performance Period, the Grantee shall receive a pro rata distribution of shares
of Common Stock after the Certification Date, provided that the Committee

- 3 -



--------------------------------------------------------------------------------



 



actually certifies that the Performance Restrictions for the Performance Period
have been met. Such pro rata grant of Common Stock shall be determined using a
fraction, where the numerator shall be the number of full or partial calendar
months elapsed between the Date of Award and the date the Grantee terminates
employment, and the denominator shall be the number of full or partial calendar
months between the Date of Award and the Employment Restriction date.
Additionally, if before the lapse of the Performance Restrictions, the Grantee
terminates employment with the Company and its Affiliates due to death with more
than 12 months remaining in the Performance Period, the Grantee shall receive,
as soon as practicable after the date of termination, a pro rata distribution of
shares of Common Stock equal to the number of shares of Common Stock that the
Grantee otherwise would have received had the Performance Restrictions been met
for the Performance Period. The Grantee will not be entitled to any additional
shares provided in Section 3(a) of this Agreement for exceeding the Performance
Restrictions. Such pro rata grant of Common Stock shall be determined using a
fraction, where the numerator shall be the number of full or partial calendar
months elapsed between the Date of Award and the date the Grantee terminates
employment, and the denominator shall be the number of full or partial calendar
months between the Date of Award and the Employment Restriction date. For
purposes of this Agreement, “Service” has the same meaning used in the NiSource
Inc. and Northern Indiana Public Service Company Pension Plan or such other
pension plan in which the Grantee is a Participant.
     4.   Change in Control. Notwithstanding the provisions of Section 3 above,
in the event of a Change in Control of the Company, as defined in the Plan, all
Performance Restrictions and the Employment Restriction applicable to the
Contingent Shares shall lapse on the fifth business day prior to the date such
Change in Control is consummated. Grantees will not be entitled to an increased
number of shares (as provided in Section 3 of the Plan) upon such Change in
Control even if the target Performance Restrictions are exceeded.
     5.   Forfeiture. All of the Contingent Shares with respect to which the
Performance Restrictions have not lapsed shall be forfeited to the Company upon
the date the Board of Directors of the Company determines that performance
triggers described in Section 3 above have not been met. All of the Contingent
Shares not forfeited pursuant to the preceding sentence, and with respect to
which the Employment Restrictions have not lapsed, shall be forfeited to the
Company upon the Grantee’s termination of employment with the Company and its
affiliates for any reason other than those identified in Section 3 above.
     6.   Issuance of Certificates. Certificates of Common Stock relating to any
of the Contingent Shares shall be issued in Grantee’s name and delivered to the
Grantee as soon as practicable after the Certification Date. However,
notwithstanding any provision to the contrary, if, in the reasonable
determination of the Company, a Grantee is a “specified employee” for purposes
of Code Section 409A, then, if necessary to avoid the imposition on the Grantee
of excise tax and interest under Code Section 409A, the Company shall not
deliver the Common Stock otherwise payable upon the Grantee’s termination and
separation of service until a date that is as soon as practicable after 6 months
following the Grantee’s termination and separation of service from the Company.

- 4 -



--------------------------------------------------------------------------------



 



     7.   No Rights as Stockholder. Until Common Stock has been issued, the
Grantee shall not have any rights as a stockholder of the Company with respect
to the Contingent Shares.
     8.   Section 162(m) Limitation on Contingent Shares. Notwithstanding
Sections 3 and 4, during any calendar year with respect to which the Grantee is
a “covered employee” (as defined in Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code), or any successor section, and regulations
issued thereunder), the Employment Restrictions shall lapse only with respect to
such number of Contingent Shares whose aggregate fair market value (calculated
with reference to the closing price of Common Stock on the New York Stock
Exchange Composite Transactions on the date such Employment Restrictions would,
but for this Section 8 lapse), when added to the Grantee’s “applicable employee
remuneration” (as defined in Section 162(m) of the Code or any successor section
regulations thereunder) for the applicable calendar year that does not
constitute “qualified performance-based compensation” (as defined in Section
162(m) of the Code or any successor section and regulations thereunder), would
not exceed the aggregate amount of $999,999.00 for the applicable calendar year
(“Limitation”).
          To the extent the restrictions on any Contingent Shares do not lapse
due to the application of this Section 8, the restrictions on such Contingent
Shares shall lapse on the first to occur of:
          (a) the last business day of any subsequent calendar year or years to
the extent that the Limitation is not exceeded for such year or years;
          (b) the date next following the Grantee’s termination of employment
with the Company and its affiliates for any reason other than for Cause, or
          (c) the first business day of the year next following the year with
respect to which the Grantee ceases to be a “covered employee” (as defined in
Section 162(m) of the Code or any successor section and regulations thereunder).
     “Cause means the Grantee’s conviction for the commission of a felony, or
the Grantee’s fraud or dishonesty which has resulted in or is likely to result
in material economic damage to the Company or any affiliate.
     9.   Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing Common Stock shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     10.   Withholding Taxes. The Company shall have the right to require the
Grantee to remit to the Company, or to withhold from other amounts payable to
the Grantee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements as provided in the Plan.
     11.   Governing Law. This Agreement shall be construed under the laws of
the State of Indiana.

- 5 -



--------------------------------------------------------------------------------



 



     12.   Securities Law Compliance. The delivery of all or any of the Common
Stock relating to Contingent Shares shall only be effective at such time that
the issuance of such Common Stock will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Common Stock under the Securities Act of 1933 or to effect any
state registration or qualification of the Common Stock issued under this
Agreement. The Company may, in its sole discretion, delay the delivery of Common
Stock or place restrictive legends on Common Stock in order to ensure that the
issuance of any Common Stock will be in compliance with federal or state
securities laws and the rules of any exchange upon which the Company’s Common
Stock is traded. If the Company delays the delivery of Common Stock in order to
ensure compliance with any state or federal securities or other laws, the
Company shall deliver the Common Stock at the earliest date at which the Company
reasonably believes that such delivery will not cause such violation, or at such
other date that may be permitted under Code Section 409A.
     13.   Entire Agreement; Code Section 409A Compliance. This Agreement and
the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement shall be interpreted in accordance with
Code Section 409A. This Agreement shall be deemed to be modified to the maximum
extent necessary to be in compliance with Code Section 409A’s rules. If the
Grantee is unexpectedly required to include in the Grantee’s current year’s
income any amount of compensation relating to the Contingent Shares because of a
failure to meet the requirements of Code Section 409A, then to the extent
permitted by Code Section 409A, the Grantee may receive a distribution of Common
Stock in an amount not to exceed the amount required to be included in income as
a result of the failure to comply with Code Section 409A.
          IN WITNESS WHEREOF, the company has caused this Award to be granted,
and the Grantee has accepted this Award, as of the date first above written.

                  NISOURCE INC.    
 
                By:    
 
      Senior Vice President, Human Resources
on behalf of the Officer Nomination and
Compensation Committee of the
Board of Directors of NiSource Inc.    
 
                          Grantee    

- 6 -